As I address the Assembly from this rostrum on behalf of His Excellency Mr. Joseph Kabila, President of the Democratic Republic of the Congo, whom I have the honour and privilege of representing, I should like at the outset to join earlier speakers in congratulating Mr. Mogens Lykketoft on his election to the presidency of the General Assembly at its seventieth session. His experience as President of the National Assembly, Foreign Minister and Finance Minister of Denmark, as well as his skills in development issues, are major assets for the success of his mandate. I would also like to commend his predecessor, Mr. Sam Kutesa, Foreign Minister of the Republic of Uganda, on his excellent work as President of the General Assembly at its sixty- ninth session at a historic moment of our Organization. Lastly, I wish to pay a well-deserved tribute to Secretary-General Ban Ki-moon for his tireless efforts to defend and promote the purposes and principles of the Charter of the United Nations.
Seventy years after its creation, the objectives and principles of our universal and increasingly indispensable Organization are more relevant than ever. Peace and development are indeed the perennial and common desires of all peoples. The core of our collective action as a community of nations will essentially and necessarily continue to be maintaining international peace and security, ensuring justice, upholding human rights and promoting social progress and better standards of life in larger freedom. Those objectives of our Organization are complementary and reciprocal.
Without peace, no human rights can endure, whether civil and political rights or economic, social and cultural rights. The systematic denial or constant violation of such rights will inevitably lead to a breakdown of peace and social cohesion and to latent or open crises. Likewise, without peace, development
10/26 15-29876

01/10/2015 A/70/PV.24
is hypothetical and the satisfaction of the vital needs of the populations is problematic. On the other hand, underdevelopment and the poverty and insecurity that accompany it are fertile grounds for social demands that often result in violence that is directly proportional to the perceived suffering.
Moreover, in a perpetually changing world in which issues involving security, development and basic human rights know no frontiers, all our fates are interrelated. Solidarity of action and synergy of efforts are not mere options, but rather sine qua non conditions for survival and success.
The reform of our Organization, particularly reform of the Security Council, is another sine qua non condition for our collective effectiveness. Security Council reform must mean expanding its membership and improving its collective representation, while ensuring that the continent of Africa, so far marginalized, is incorporated neither too slowly nor too fast. We cannot sacrifice justice and fairness for speed. The Democratic Republic of the Congo would also like to reaffirm its support for intergovernmental negotiations and would like the integrity of this process to be maintained. It would also like to reaffirm its wholehearted support for the Ezulwini Consensus, which provides the only reasonable basis for remedying the injustice done to Africa and settling the question of its representation.
The Democratic Republic of the Congo believes that armed conflicts, civil wars and all the acts of cruelty and destruction committed by terrorist groups, which perpetuate suffering and misery and create profound tension in the world, must be condemned, regardless of the perpetrators, places, goals or motivations. Today, terrorism is one of the most serious threats to international peace and security. One of the priorities of our Organization must be to fight this scourge, and each of our States must support and participate in the global counter-terrorism strategy. To remain passive against the rise of radicalism and extremism in their most barbaric and murderous forms would be no more nor less than to condone the dehumanization of the world.
The Democratic Republic of the Congo is a peace-loving country whose history has taught it the inestimable value of peace. It is working tirelessly to preserve peace and stability within its borders, in the Great Lakes region of Africa and in the world. To that end, on 28 February 2013 in Addis Ababa, it signed the
first Peace, Security and Cooperation Framework for the Democratic Republic of the Congo and the Region. It is resolved to keep all the commitments it made by this signature and we call on the other signatory States to do likewise.
It is also in that context that, although at a prohibitively high cost, given our country’s limited resources, the Democratic Republic of the Congo has been leading successful operations against hostile forces and armed groups, which over the past 15 years have spread death and destruction in the eastern part of its territory. To that same end, it has also dispatched its own sons and daughters as soldiers and police officers to serve under the flag of the United Nations throughout the world.
It also feels challenged, as does the rest of humankind, by the current migration crisis, which demonstrates — as if a demonstration were needed — the precariousness of the human condition.
While the efforts undertaken by others to overcome that crisis are welcome, it is important, necessary and urgent to attack the root causes, which include the denial of human rights, underdevelopment, poverty, armed conflicts, and natural disasters, some of which have been caused by climate change.
Moved by this need, the Democratic Republic of the Congo participated in the drafting and adoption of the new post-2015 development agenda and the Sustainable Development Goals (see resolution 70/1). That agenda embodies every hope for the peoples of the world. Our collective duty is to do everything possible to make it a reality. Impelled by the same need to take action, the Democratic Republic of the Congo has been actively involved in preparations for the twenty-first session of the Conference of the Parties to the United Nations Framework Convention on Climate Change, to be held in Paris in December, as well as in relevant international negotiations.
We are all striving for development that is economically efficient, socially equitable and ecologically sustainable. The realization of those aspirations requires action and firm commitments from all of us. In that respect, we all subscribed to the Millennium Development Goals. However, their full and complete implementation has been hampered by numerous issues that we need to resolve promptly, as well as by many challenges that must be urgently
15-29876 11/26

A/70/PV.24 01/10/2015
addressed, especially those regarding the environment. In that respect, we can no longer hesitate.
Climate change is one of the major challenges that our planet faces today. Its negative impact on vital socioeconomic sectors such as agriculture and health is more apparent than ever. The same can be said of its effect on the availability of resources that are necessary to life, such as water. It is urgent that we conclude a universal and legally binding agreement that holds the increase in global average temperature to below 2°C in relation to pre-industrial levels. Let us all demonstrate our commitment to the Sustainable Development Goals, in particular to the targets involving environmental protection, by making the December session of the Conference of the Parties our deadline.
In the Democratic Republic of the Congo, we are committed to making responsible sacrifices without jeopardizing our development. To that end, we have developed and submitted an intended nationally determined contribution. It includes both mitigation measures, focusing on four main priority sectors — agriculture, forests, energy, and transportation — and adaptation measures, which in addition to those four sectors also concern the protection of the coast. All of that will result in a 17 per cent rate of reduction in greenhouse gas emissions — the equivalent of 77 million tons of carbon dioxide — by 2030.
We have established the same timetable in our country for a comprehensive and ambitious development programme known as the revolution of modernity. In turn, we hope that the international community will reward our efforts accordingly within the REDD+ process.
Having given our position on some of today’s burning issues, I would now like to talk briefly about the situation in my country. Allow me to talk about the Democratic Republic of the Congo today, a country that has certainly seen difficult times and could have very well disappeared from the map, if it had not been for the United Nations support and, especially, had it not been for the sacrifices made by a people determined to maintain, against all odds, the sovereignty of the country and the integrity of its territory.
I would like to take the opportunity to acknowledge the gestures of international solidarity that we have benefited from and that have come from other States Members of our Organization, in particular from
the contributors of troops to the United Nations Organization Stabilization Mission in the Democratic Republic of the Congo. I pay tribute to the heroism of our defence and security forces and of our population, who represent a mix of every age and background.
Owing to the concerted efforts of all concerned, we can affirm, without fear of contradiction, that despite the persistence of a few residual areas of unrest, which we are actively trying to quell, peace, security and State authority have been restored to almost the entirety of our national territory. In conjunction with important structural reforms, the restoration of peace and security has fostered the resumption of large-scale economic activities. The Democratic Republic of the Congo is today one of the fastest-growing economies of Africa, with an annual growth rate, from 2010 to 2014, consistently higher than the average for sub-Saharan Africa. In 2014, the growth rate stood at 9.5 per cent, the third fastest such rate in the world. For nearly three years, we have had an inflation rate of less than 1 per cent and a remarkable level of stability in the exchange rates of our national currency. Furthermore, governance and the business environment have continued to undergo such significant improvements that the Democratic Republic of the Congo was ranked among the top 10 reform-oriented countries in the “Doing Business” classification of the World Bank in 2013.
However, we continue to face major challenges on the path ahead. We are well aware of that, because we know that we are a post-conflict country. Institutional stabilization efforts, security planning and the reconstruction of basic infrastructure must and will continue, with the aim of overcoming poverty, injustice and social inequalities.
The Democratic Republic of the Congo today is a large building site and abounds in business opportunities. It is a country full of potential and, in order to fulfil that potential, is open to the possibility of partnerships of every type, provided that they respect its sovereignty, do not harm its vital interests and are mutually beneficial. In that regard, several sectors of commercial activity that had been limited to the public sector have been opened to competition. Accordingly, new laws are either in the process of being adopted or have already been adopted to liberalize the electricity and insurance sectors, to promote public- private partnerships in the fields of agriculture and infrastructure and to attract and retain domestic and foreign investors.
12/26 15-29876

01/10/2015 A/70/PV.24
The obligation that now lies with the Government of the Democratic Republic of the Congo, and with all partners truly concerned about the welfare of the Congolese people, is that of ensuring the consolidation of all those achievements. Maintaining peace and stability and making our democratic achievements and economic and social progress irreversible are therefore our top priorities. That is why we attach great value to the process of decentralization under way, which has recently been accelerated with the establishment of provincial assemblies in the 21 new provinces and the imminent arrival of provincial executives in those provinces.
Similarly, and in accordance with the electoral timetable published by the Independent National Electoral Commission, the Democratic Republic of Congo is preparing its general election, the third after those of 2006 and 2011. This election, scheduled for the 2015-2016 cycle, confirms a definitive break with the spiral of violence and instability that has characterized our country in recent decades and ushers in a lasting era of democracy for the Congolese people.
Despite the many financial and logistical constraints complicating the electoral process, everything necessary for the holding of transparent and credible elections in a peaceful climate has been put in place by the Independent National Electoral Commission, with the support of the Government and under the direction of the Head of State. To this end, convinced that dialogue is a central principle of democracy and a powerful factor in social cohesion, the Head of State has held consultations since last May with all segments of Congolese society — political actors, civil society, religious and traditional authorities — with a view to supporting a national dialogue.
Finally, after the defeat of the Mouvement du 23 mars and the surrender of several rebel groups, the Democratic Republic of the Congo wishes to consolidate the new-found peace and return to normal life. Accordingly, while we remain sincerely grateful to the United Nations for its contribution to the restoration of that peace, we believe it is high time to reconsider the question of a United Nations presence on Congolese territory and to think about a gradual but major withdrawal of the troops of the Stabilization Mission from the Democratic Republic of the Congo.
Our country expects to receive the Assembly’s support for this responsible and legitimate request of a Member State, which it makes in full exercise of its sovereignty. It is a request that already has the support of the regional economic communities to which we belong, the Southern African Development Community and the International Conference on the Great Lakes Region, as well as the African Union. We fully expect that the ongoing strategic dialogue with the Secretary- General and his experts will lead to a recommendation to the Security Council to this effect.
